Because the electronic format for filing N-SAR does not provide adequate space for responding to item 15, the complete answer is as follows: itibank, N.A. ank of Georgia , S.C.A. (PUBL) SWEDEN (PUBL) SWEDEN 'IVOIRE S.A. 'IVOIRE (MALAYSIA) BERHAD , N.A. (DELEGATE OF HONG KONG AND SHANGHAI BANKING CORP LTD) (PUBL) (TAIWAN) LIMITED (TANZANIA) LIMITED (THAI) PUBLIC COMPANY LIMITED , A.S. (DELEGATE OF THE HONG KONG AND SHANGHAI BANKING CORPORATION LIMITED) (DELEGATE OF THE HONG KONG AND SHANGHAI BANKING CORPORATION LIMITED) , UK BRANCH
